Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 25, 2014

                                            No. 04-14-00664-CR

                                        IN RE Robert MARTINEZ

                                      Original Mandamus Proceeding 1

                                                  ORDER

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

         On September 22, 2014, relator filed a pro se petition for writ of mandamus seeking mandamus
relief against both the judge of County Court at Law No. 5 and the Bexar County clerk’s office. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief sought as to
the respondent judge. Accordingly, the petition for writ of mandamus as to the judge is DENIED. See
TEX. R. APP. P. 52.8(a).

         This court does not have jurisdiction to grant mandamus relief against the Bexar County clerk’s
office. By statute, this court has the authority to issue a writ of mandamus against “a judge of a district or
county court in the court of appeals district” and other writs as necessary to enforce our appellate
jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is not
necessary to enforce our appellate jurisdiction in this instance. Accordingly, relator’s petition for writ of
mandamus as to the clerk’s office is DISMISSED FOR LACK OF JURISDICTION.

        Relator’s request for leave to file his petition for writ of mandamus is DENIED AS MOOT. The
court’s opinion will issue at a later date.

           It is so ORDERED on September 25th, 2014.

                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 25 day of September, 2014.


                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court


1
 This proceeding arises out of Cause No. 307125, styled The State of Texas v. Robert Martinez, pending in the
County Court at Law No. 5, Bexar County, Texas, the Honorable Jason Pulliam presiding.